247 S.W.3d 588 (2008)
Denise D. LEACHMAN, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90223.
Missouri Court of Appeals, Eastern District, Division Four.
March 18, 2008.
Lisa M. Stroup, Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cory Lee Atkins, Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Denise D. Leachman (Movant) appeals from the motion court's judgment denying her Rule 24.035 motion for post-conviction relief (motion) without an evidentiary hearing. Movant pleaded guilty pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970), to: one count of kidnapping, in violation of Section 565.110; three counts of first-degree robbery, in violation of Section 569.020; one count of second-degree assault, in violation of Section 565.060; one count of stealing frbm a person, in violation of Section 570.030; and five counts of armed criminal *589 action, in violation of Section 571.015.[1] The trial court found Movant was a prior and persistent offender and sentenced her to a total term of 25 years. Movant thereafter filed her motion, pursuant to Rule 24.035, alleging ineffective assistance of her plea counsel. The motion court issued findings of fact and conclusions of law denying the motion.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.